 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     BEN ORLANDO MARTIN,                                Case No. 2:16-cv-1929-KJM-EFB (PC)
12
                                            Plaintiff, [PROPOSED] ORDER GRANTING
13                                                     DEFENDANTS’ REQUEST TO MODIFY
                    v.                                 SCHEDULING ORDER
14

15   F. FOULK, et al.,
16                                       Defendants.
17

18         Defendants have requested a modification of the Discovery and Scheduling Order to extend

19   the deadline to take Plaintiff’s deposition until February 15, 2019, and the dispositive motion

20   deadline until May 17, 2019. Good cause appearing therein, IT IS HEREBY ORDERED that:

21            1. Defendants’ request for a modification of the Discovery and Scheduling Order is

22                GRANTED;

23            2. Defendant shall have until February 15, 2019, to take Plaintiff’s deposition; and,

24            3. The parties may file any dispositive motion no later than May 17, 2019.

25   Dated: November 26, 2018.
26

27

28

                                                              [Proposed] Order (2:16-cv-1929-KJM-EFB (PC))
